THE~ATTORNEYGENE-
                              OP TEXAS
                                  Aus-rriwII.TEXAS
      FVILL WI&SON
A--           GENERAL
                                   August 12, 1960


        Mr. Joe Welson, Director           Opinion 190.WW-901
        Board of County and District
          Road Indebtedness                Ret Legal effect of Duval
        Righway Building                       County Comaissionere'
        Austin 1, Texas                        Court order on its
                                               Special Road Refunding
        Dear Hr. Uelsont                       Warrants

                 The background of your request for an opinion of
        this department ia substantially as follows:

                 1.     Oh September 15, 1938, the Cosrissioners*
                        Court of Daval County issued two series
                        of County Road Warrants, A ,a B, in the
                        total amount of $155,000.00.

                 2.     Dn January 10, 1949, the Commissioners
                        Court issued $140.000.00 "Duval County
                        Special Road Refunding Warrants" for the
                        purpose of refunding at an interest sav-
                        ing of 196,a like amount of the 1938
                        warrants then outstanding.

                 3.     In January, 1956, the Board~of County and
                        District Road Indebtedness (hereinafter
                        called the Board) began paying under the
                        provisions of Article 6674q-7, V.C.S. the
                        principal of and interest on the warrants
                        when due.

                 4.     on Way 13, 1957, the Coaiseioners' Court
                        of Duval County sought to repudiate the
                        warrants and ordered that the Roard,be
                        notified to suspend payments.
pLr.Joe Delson, page 2 (m-981)



         5.   On June 4, 1957, the Board asked the
              Attorney General for an opinion as to
              the status of the warrants and what
              course the Board should pursue.

         6. ,AttorneyGeneral's Opinion UW-206 (1957)
            advised that copies of the original pro-
            ceedings relating to the authorization
            of the 1938 warrant issues were not
            available: 1 therefore, this office was
            in a0 position to pass upon the legality
            of the warrants. Consequently, the Eloard
            was counselled to cease payments on the
            1949 warrants but otherwise maintain the
            status ~tloby continuing to build up
            funds for their possible payaent in the
            future.

         7.   On Deceaber 2, 1958, the Cosmissioners
              Court of Duval County acted to repeal the
              repudiation ordlerof,Hay 13, 1957, and
              requested the Board to resume its pay-
              ments under Article 6674q-7, V.C.S.


         The Board now requests an opinion from the Attornay
General as to the current status of the warrants.

         This office now has certified copies of the 1938 and
1949 warrant proceedings by the Duval County Commissioners'
Court.

         The orders of September 15, 1938, authorizing the
origiaal warrants, reflect an attempt to issue warrants
under Article 2368a, V.C.S.



1 'fheorders were not available because the uinute books of
the Commissioners' Court of Duval County had been impounded
by a United 8tates District Court.
Hr. Joe Welsen, page 3 (WW-9Sl)



         The order of January 10, 1949,,reflects that the
Corrissioners* Court intended to refund at a lesser interest
rate the then outstanding $140,000 of the original 1938 war-
rants with a like a+mmt of Quval County Special Road Re-
funding Warrants.. These obligatiotisremained essentially
warrant obligations ef the county regardless of the title
bestowed upon the?. ,Woreover,the cancellation of the war-
rants originally issued and the substitution of others in
their place did not ahange their character. Wall v. Monroe
Couaty, lS3 U.S. 74, 26 L. Ed. 430.

         Therefore,    be advised   that
                                    the 1938 and 1949 orders
gaalify to beaefit fvon the several county warrant validation
statutes enacted by the Texas Legislature, the most recent
being Acts 56th Leg., R-8. 1959, eh. 321, p. 700 (Art. 236Sa-6,
V.C.S.).

         The ~enactunt of validating statutes is a valid eacer-
else of a power residual,iuthe legislative process. Desde-
mena Independent School District v. Howard, 34 S.W.(?d)’ 840
(Comm.App.). In this maaaer the Legislature, if it sees fit,
&an cure defects in past proceedings or aets'of governmental
bodies.  These curative measures can render whole that which
once aust have fallen because of a failure to substantially
observe the prescribed statutory process. ,Welan Countv v.
State, 83 Tex. 182, 17 S.W. 823.

         If the Roard is satisfied that these warrants are
otlaerwiseeligible uader Article 6674g-7, V.C.S., and that the
iaatrurants presented as proof of the obligation are substan-
tially in coapliance with the orders authoriring their issa-
ante, then paymnt thereon puy be resumsd since it in the
opinion of this office that the Legislature has validated the
proceedings creating the indebtedness.



            me   orders of the,Duval Couuty Comais-
            sioners’ ,Court of 1938 and 1949 and the
            financial 'obligationsim the form of
            warrants issuing therefrom have been
nr. Joe Nelson, page 4 (WW-901)



              validated by the Texas ,Lagislature.
              Therefore, the Board of County and
              District Road Indebtedness may re-
              sume payment thereon provided there
              is compliance with Article 6674q-7,
              V.C.S.



                                    Very truly yours,

                                    WILL WILSQR
                                    Attbrney Oener@&f,   T




GW-S

APFROVRD:

S)IuIOW   CGmllITTBR:

99.V. Qcppert, Chairman
Tom I. EzFarling
Fhocion S. Park, III
,+ughton Brownlee, Jr.
Mart   H. Walls

RRVIEWED FOR THE ATTORWRY GBWRRAL
eJr:   Leonard Passmore